                  Case 1:18-cr-00390-PAE Document 530 Filed 02/11/21 Page 1 of 1




        NEW JERSEY OFFICE                                                          NEW YORK OFFICE
        130 POMPTON AVENUE                                                         48 WALL STREET, 5TH FLOOR
        VERONA, NJ 07044                                                           NEW YORK, NY 10005
        (973) 239-4300                                                             (646) 779-2746

                                             LORRAINE@LGRLAWGROUP.COM
                                                WWW.LGAULIRUFO.COM
                                                 FAX: (973) 239-4310
                                                      _________



        Via ECF                                                                    February 11, 2021

        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        United States Courthouse
        500 Pearl Street
        New York, New York 10007


                       Re:       Reappointment Pursuant to the CJA for
                                 Compassionate Release Motion for Hector Sanchez
                                 United States v. Sanchez, 18 Cr. 00390-03 (PAE)


        Dear Judge Engelmayer,

               I represented Hector Sanchez in the above criminal matter before Your Honor several
        years ago. Mr. Sanchez is still serving a sentence on these charges, and contacted my office
        seeking my help to assist him in filing a motion for compassionate release pursuant to 18 U.S.C.
        § 3582(c)(1)(A)(i). I would respectfully request that Your Honor re-appoint me in this matter.

                                                                            Respectfully submitted,
                                                                            s/ Lorraine Gauli-Rufo, Esq.
                                                                            CJA Attorney
GRANTED. The Clerk of Court is requested
to terminate the motion at Dkt. No. 529.
                                             2/11/2021
            SO ORDERED.

                                
                             __________________________________
                                   PAUL A. ENGELMAYER
                                   United States District Judge
